El Juez Asociado Sr. Sulzbacher,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Considerando: qne no se ha podido infringir el artículo 4 del Código Civil en el concepto que se alega en el primer motivo del recurso, porque no consta en forma alguna que el recurrente haya hecho renuncia de derechos en perjuicio de tercero, sino que por el contrario, de la escritura de 6 de Febrero de 1891 se evidencia que expontáneamente usó del derecho que le otorga el Artículo 1172 del Código Civil declarando á qué deudas debían aplicarse los pagos.
Considerando: que reconocida por el actor la obligación que contrajo con el Banco Territorial y Agrícola en virtud *150de la escritura anteriormente citada, para que el consenti-miento prestado por error afectase de modo esencial á la validez del documento y á las relaciones j urídicas que volun-tariamente contrajo en él con el acreedor,.era indispensable que se hubiese demostrado que el error lo tuvo en las cir-cunstancias que constan de la escritura, pero en modo alguno puede referirse ese error á hechos agenos al contrato, como son las renuncias de derechos en perjuicio de tercero y por ■esta razón no se ha cometido la infracción que se alega en el segundo motivo del recurso.
Considerando: que si el dolo causante, sin el que no se hubiere celebrado el contrato, viciando el consentimiento, produce la nulidad de aquél, para que prospere la acción de tal dolo es imprescindible que se acredite su existencia, y como la Sala sentenciadora, como fundamento principal, niega la existencia del dolo causante ante el consentimiento, y éste es un punto de hecho sometido á la apreciación del Tribunal á quo, que no se impugna en debida forma, caen por su base los motivos tercero, cuarto, quinto y sexto del recurso.
Considerando: que aún suponiendo por un momento que fuese nula la escritura de 6 de Febrero de 1901, como lo pre-tende el recurrente, tampoco podría afirmarse que estaban hechos los pagos con la de 12 de Julio de 1898, á que se refiere el motivo séptimo, porque para que pudiera soste-nerse con fruto esta alegación, era preciso que se hiciese antes la prestación en que la obligación consistía, es decir, recolección del fruto, venta, liquidación y pago total de la cuenta y demás sumas convenidas, y, no estando paga-dos dichos plazos, no se ha infringido el Artículo 175 del Reglamento Hipotecario, al despacharse la ejecución, y no puede por tanto, por este motivo, declararse nulas las actua-ciones del procedimiento hipotecario á que se ajustó el Ban-co Territorial y Agrícola en el cobro de su crédito contra el recurrente.
*152Considerando: que las Ordenes Generales que se citan y analizan en el noveno motivo del recurso, no pudieron, bajo ningún concepto, modificar ni anular lo que las partes capa-ces de obligaciones y ajustándose á las leyes que su's contra-tos regulaban, convinieron de modo libre y expontáneo, por cuya razón dichas disposiciones sólo tuvieron un carácter me-ramente procesal, suspendiendo el cobro de plazos por cierto tiempo y en determinadas circunstancias, pero en modo alguno puede pretenderse que el acreedor dejare de cobrar su crédito hipotecario, una vez que cesó la suspensión de los procedimientos, bajo el supuesto de que, por virtud de esas órdenes,' la deuda que vencía en Enero del 99 no podía ser exigible hasta el 19 de Enero de 1901.
Considerando: que el motivo décimo no tiene finalidad práctica, porque á nada conduce, dentro de la pretensión capital del recurrente, el que el Tribunal recogiese la mani-festación del Letrado del Banco en el acto de la vista, refe-rente á estar cancelada la hipoteca de Mayol, porque ese mismo Tribunal afirma, al propio tiempo, que, aún. en el caso contrario, podía el Banco exigir judicialmente á Joy el pago de su deuda.
Considerando: que la Corte de Distrito de Arecibo no -ha cometido el error de hecho á que se refiere el undécimo motivo, puesto que reconoce que al iniciar la ejecución el Banco, contra el recurrente, no estaba satisfecha la hipoteca constituida á favor de Don Pedro A. Mayol, dando así el valor que tiene al documento que se cita, pero también con-sidera que aunque no fuese así, esta circunstancia no se opo-nía á que el Banco ejercitase su derecho contra Joy, á tenor del contrato celebrado, que en modo alguno estaba subordi-nado á aquella condición.
Considerando: que el Tribunal de Arecibo ha interpre-tado bien y fielmente la disposición vigente referente á las costas, y á que alude el recurso en su motivo final, porque la Begla 63 de la Orden General No. 118, de 5 de Agosto *154de 1899, estatuye que se impondrán siempre á la parte cu-yas pretensiones se hubieran totalmente desestimado, y es indudable que en el presente caso ha habido una desestima-ción absoluta de todo lo sustancial contenido en la súplica de la demanda, ó sea la nulidad de la escritura de 6 de Fe-brero de 1901, la nulidad del procedimiento sumarísimo hipotecario y la indemnización de daños y perjuicios, sin que pueda desvirtuar este criterio la declaración que hace la Sentencia, porque también se solicitó, de un hecho evi-dente, contenido en documento público, reconocido por la contraria, cual es la consignación, en el Banco, de la canti-dad importe de la hipoteca de Mayol.
Considerando: por tanto, que no se han cometido las in-fracciones alegadas en el recurso.
Fallamos: que debemos declarar y declaramos no haber lugar al recurso de casación interpuesto por Don Lorenzo Joy y Colón, al que condenamos en las costas del recurso; y líbrese la oportuna certificación á la Corte de Distrito de Arecibo, con devolución de autos, para los efectos pro-cedentes.
Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos, Hernández, Figueras y MacLeary.